Title: From Thomas Jefferson to Theodorus Bailey, 10 June 1804
From: Jefferson, Thomas
To: Bailey, Theodorus


          
            Dear Sir
            Washington June 10. 04.
          
          Having occasion to have a small commission executed at New York and little acquaintance there, I take the liberty of asking that favor of you. I recieved some time ago information that there was a large batch of Champaigne wine at Norfolk, & recieved a sample which I found fine. but before my letter asking some of it got there it was shipped round to N. York. it was sold at Norfolk @ 62½ cents the bottle and I heard that some of the same, or of a different batch sold at Baltimore at 75. cents. could it be got at N. York now for either of these prices, or any price under a dollar, I would take 400. bottles of it. the inclosed letter from mr Pichon shews it is in the hands of a mr Breánt, whose dwelling if not known, can be obtained from mr Arcambal. the favor I have to ask of you is to negociate this matter for me, but without naming me, because I certainly find that people ask of me generally a much higher than their selling price altho’ for ready money. should you find the wine there within the prices above mentioned will you be so good as to engage me about 400. bottles and on recieving your information of the price & purchase I will remit you the amount by return of post and ask the favor of you to have it shipped for this place, the opportunities for which will be always known at the custom house. it is of importance I should know with as little delay as possible whether I may count on this supply, because if not, I have no time to lose in sending to France for it. excuse the trouble I have been obliged to propose to you, & accept my friendly salutations and assurances of esteem & respect.
          
            Th: Jefferson 
          
        